In the United States Court of Federal Claims
                                         No. 05-1119 L
                                      Filed: April 28, 2015

****************************************
                                       *
ST. BERNARD PARISH GOVERNMENT          *
AND OTHER OWNERS OF REAL               *
PROPERTY IN ST. BERNARD PARISH         *
OR THE LOWER NINTH WARD OF THE         *
CITY OF NEW ORLEANS,                   *
                                       *
      Plaintiffs,                      *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
****************************************

                                            ORDER

        On April 22, 2015, the court entered an Order that scheduled a settlement conference to be
held at the United States District Court for the Eastern District of Louisiana on Wednesday, May
6, 2015 at 1:00 p.m. CST, at a Chambers to be announced. The settlement conference will be held
in the conference room of the Chambers of The Honorable Martin L.C. Feldman at the following
address:

       500 Poydras Street
       Room C55
       New Orleans, LA 70130

        The parties will report to Room C55 and will be escorted to the conference room upon their
arrival at the United States District Court.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge